864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lazaro C. CASUGA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3283.
United States Court of Appeals, Federal Circuit.
Nov. 16, 1988.

Before FRIEDMAN, NIES, and ARCHER, Circuit Judges.
PER CURIAM.


1
Mr. Casuga petitions for review of the Order of the Merit Systems Protection Board (Board), No. SE08318810059, dismissing his claim for a civil service retirement annuity.  The Board's September 20, 1984 decision in Casuga v. Office of Personnel Management, No. SF08318410925, from which Mr. Casuga did not appeal, completely and finally determined his claim.  Accordingly, the decision of the Board is affirmed.